102 U.S. 121 (____)
HAYES
v.
FISCHER.
Supreme Court of United States.

*122 Mr. Charles F. Blake in support of the motion.
Mr. J.H. Whitelegge, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Fischer, the defendant in error, brought a suit in equity in the Circuit Court of the United States for the Southern District of New York, to restrain Hayes, the plaintiff in error, from using a certain patented device. In this suit an interlocutory injunction was granted. Complaint having been made against Hayes for a violation of this injunction, proceedings were instituted against him for contempt, which resulted in an order by the court that he pay the clerk $1,389.99 as a fine, and that he stand committed until the order was obeyed. To reverse this order, Hayes sued out this writ of error, which Fischer now moves to dismiss, on the ground that such proceedings in the Circuit Court cannot be re-examined here.
If the order complained of is to be treated as part of what was done in the original suit, it cannot be brought here for review by writ of error. Errors in equity suits can only be corrected in this court on appeal, and that after a final decree. This order, if part of the proceedings in the suit, was interlocutory only.
If the proceeding below, being for contempt, was independent of and separate from the original suit, it cannot be re-examined here either by writ of error or appeal. This was decided more than fifty years ago in Ex parte Kearney (7 Wheat. 38), and the rule then established was followed as late as New Orleans v. Steamship Company, 20 Wall. 387.
It follows that we have no jurisdiction.
Motion granted.